Citation Nr: 0415232	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

REMAND

Service connection for bilateral hearing loss was granted by 
rating decision dated in November 2001.  The veteran filed a 
notice of disagreement with the assignment of a 
noncompensable rating for this disability in August 2002.  
Specifically, he questions the adequacy of the October 2001 
VA examination findings.  He contends that his bilateral 
hearing loss is more severe than assessed.  In support of his 
contentions, the veteran provided subsequent VA outpatient 
audiograms, one dated in January 2002, a second undated.  It 
is therefore the opinion of the Board that a contemporaneous 
and thorough VA examination and medical opinion would assist 
the Board in assessing the nature and extent of the veteran's 
service-connected disability and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

With respect to the undated audiogram that accompanied the 
veteran's October 2003 correspondence, the Board notes this 
evidence was submitted directly to the Board.  The Board 
notes that the veteran was informed in August 2003 that his 
appeal was being certified to the Board.  He was informed 
that he had 90 days from the date of the letter to submit 
evidence.  The referenced VA audiology report was received by 
the Board in October 2003, within the 90-day period.  A 
waiver of RO consideration of this evidence was not 
submitted.  The Board finds that the evidence is 
"pertinent" to the issue on appeal and must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case.  38 C.F.R. § 20.1304(c) (2003).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private, who treated him for his bilateral 
hearing loss.  After securing the necessary 
releases, the RO should request copies of any 
medical records which have not been 
associated with the claims folder.  This 
should specifically include any VA outpatient 
clinical records from the Pensacola, Florida 
facility.  All records received should be 
associated with the claims file.

3.  Following completion of the above, 
the veteran should be scheduled for a VA 
audio examination in order to assess the 
extent of the veteran's bilateral hearing 
loss.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with this 
examination and that fact should be so 
noted in the medical report.  All testing 
deemed necessary by the examiner should 
be performed and the results reported.    

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




